Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 11 are allowable. Claims 3-5 and 13-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions A-G, as set forth in the Office action mailed on 4/13/2022, is hereby withdrawn and claims 3-5 and 13-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
In regards to claim 1, none of the reference of record alone or in combination discloses or suggest a method of controlling a display panel having a sensing area and a non-sensing area, the sensing area comprising a plurality of fingerprint sensing pixels, each coupled to at least one control line, and the non-sensing area comprising a plurality of dummy pixels, each coupled to at least one dummy line, the method comprising: 
applying a control signal on a first control line among the at least one control line or configuring the first control line to be floating; 
applying a first anti-loading driving (ALD) signal corresponding to the control signal on a first dummy line among the at least one dummy line or configuring the first dummy line to be floating; 
applying the control signal on the first control line during a fingerprint sensing period; and 
applying a third ALD signal on a common electrode of display pixels of the display panel or configuring the common electrode to be floating when the control signal is applied.
Claim 11 recites similar limitations as in claim 1.  Claims 2-8, 10, 12-18 and 20 depend from claim 1 or 11.  Accordingly, claims 1-8, 10-18 and 20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625